Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the continuation application claims filed / dated July 22, 2020.  Claims 1-20 are presented for examination.

Allowable Subject Matter

The numbering of original claims 1-20 is renumbered. Claim(s) 6, 13 and 20 have been canceled, and no new claims have been added.
  
The Office deems Applicant’s claim amendments to the originally-filed claims entered via an Examiner's amendment (below) persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or any candidate prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).

EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative (Thomas Froats, Reg. No. 66,609) on 8/11/2021.

3. The application has been amended as follows:
In the Claims:
Please AMEND claim 1 as follows:
1. 	(Currently Amended) A method for integrating external services into a first network,
comprising:
receiving, at a network element, a traffic flow addressed to a destination;
generating an application programming interface (API) call including parameters to be passed to a service provider;
transmitting the message call to the service provider to initiate a service;
prior to transmission of the traffic flow to the destination, transmitting, to the service provider, the traffic flow to be processed by the initiated service; and
after the traffic flow is processed by the initiated service, receiving, from the service provider, the traffic flow to forward on to the destination, wherein
the network element resides in a first network, and the service provider processes a second traffic flow from a second network element residing in a second network independent from the first network.



3. 	(Original) The method of claim 2, wherein the description includes the parameters and specifies a format for the API call.

4. 	(Original) The method of claim 2, wherein transmitting the message call comprises transmitting the message call according to the format.

5.  	(Original) The method of claim 3, wherein the generating the API call comprises:
based on the traffic flow, generating variables corresponding to the parameters specified by the description of the API call; and
substituting the variables for the corresponding parameters.

Please AMEND claim 6 as follows:
6. 	(Canceled) 

7. 	(Original) The method of claim 1, wherein the message call is transmitted to the service provider using at least one of Advance Message Queuing Protocol (AMQP), Simple Object Access Protocol (SOAP), Representational state transfer (REST), and Java Message Service (JMS).

8. 	(Currently Amended) A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
receiving, at a network element, a traffic flow addressed to a destination;
generating an application programming interface (API) call including parameters to be passed to a service provider;
transmitting the message call to the service provider to initiate a service;
prior to transmission of the traffic flow to the destination, transmitting, to the service provider, the traffic flow to be processed by the initiated service; and
after the traffic flow is processed by the initiated service, receiving, from the service provider, the traffic flow to forward on to the destination, wherein
the network element resides in a first network, and the service provider processes a second traffic flow from a second network element residing in a second network independent from the first network.

9. 	(Original) The non-transitory computer-readable device of claim 8, the operations further comprising receiving, at the network element, a description of the API call from the service provider.

10. 	(Original) The non-transitory computer-readable device of claim 9, wherein the description includes the parameters and specifies a format for the API call.



12. 	(Original) The non-transitory computer-readable device of claim 9, wherein generating the API call comprises:
based on the traffic flow, generating variables corresponding to the parameters specified by the description of the API call; and
substituting the variables for the corresponding parameters.

Please AMEND claim 13 as follows:
13. 	(Canceled) 

14.	(Original) The non-transitory computer-readable device of claim 8, wherein the message call is transmitted to the service provider using at least one of Advance Message Queuing Protocol (AMQP), Simple Object Access Protocol (SOAP), Representational state transfer (REST), and Java Message Service (JMS).

15. 	(Currently Amended) A system comprising a memory and one or more processors coupled to the memory, the one or more processors configured to:
receive, at a network element, a traffic flow addressed to a destination;

transmit the message call to the service provider to initiate a service;
prior to transmission of the traffic flow to the destination, transmit, to the service provider, the traffic flow to be processed by the initiated service; and
after the traffic flow is processed by the initiated service, receive, from the service provider, the traffic flow to forward on to the destination, wherein
the network element resides in a first network, and the service provider processes a second traffic flow from a second network element residing in a second network independent from the first network.

16. 	(Original) The system of claim 15, wherein the one or more processors are further configured to: receive, at the network element, a description of the API call from the service provider.

17. 	(Original) The system of claim 16, wherein the description includes the parameters and specifies a format for the API call.

18. 	(Original) The system of claim 16, wherein the one or more processors are configured to transmit the message call according to the format.

19. 	(Original)  The system of claim 16, wherein the one or more processors generate the API call by:

substituting the variables for the corresponding parameters.

Please AMEND claim 20 as follows:
20. 	(Canceled) 

The Office notes that the closest candidate prior art reference(s) identified for potentially disclosing the independent claims [Allen et al], and in particular claim 1 discloses one or more features / elements currently recited by the independent claim, but fails to disclose particular claim feature(s) as amended above.
Allen et al [US Patent 9,015,730 B1], for example, discloses a method and process for providing natural language access to Application Programming Interfaces (APIs) and which provides a highly unstructured API via natural language to users (i.e., programmers), which would then be translated to one or more structured APIs without requiring the users to familiarize or become experts with each of the structured APIs.
  Significantly, and as part of his invention, Allen discloses in one aspect wherein a NLQ/API resolving system "learns" the service provider's API documentation, such that each API endpoint is documented in natural language and has a defined set of required and optional API elements, such as an HTTP signature. The system then receives unstructured requests from clients. The system maps client's unstructured requests to natural language descriptions of API 
However, Zhang fails to expressly teach or disclose feature(s) currently recited by amended independent claim 1, such as “prior to transmission of the traffic flow to the destination, transmitting, to the service provider, the traffic flow to be processed by the initiated service; and after the traffic flow is processed by the initiated service, receiving, from the service provider, the traffic flow to forward on to the destination, wherein the network element resides in a first network, and the service provider processes a second traffic flow from a second network element residing in a second network independent from the first network…”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451